                                                UNITED STATES DISTRICT COURT
                                                            for the
                                               EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                                      Case Number: 2:18-po-00025-CKD

v.                                                                             JUDGMENT IN CRIMINAL CASE

LEROY J. BARRIDEAUX
Defendant pleaded guilty, is adjudged guilty and convicted of the following offense(s):

  Charge(s) Defendant Convicted of:                                           Nature of Charge(s)
  38 CFR 1.218(b)(4)                                                          Willful Destruction, Damage or Removal of Government
                                                                              Property

ACCORDINGLY, YOU ARE HEREBY SENTENCED TO THE FOLLOWING:

☒ COURT PROBATION for a term of 6 months, expiring on 10/1/2019, concurrent with Case No. 2:18-po-364. Your conditions of probation
are as follows:

       1.           Your probation is unsupervised.


☐ PAY a fine in the amount of $0 , a special assessment of $10.00 and a $0 processing fee for a total financial obligation of
$10.00 due no later than 10/1/2019.

☐ YOU ARE ALSO ORDERED TO APPEAR for a REVIEW HEARING on at and ORDERED TO file a Status Report 14 days prior to
your scheduled hearing. Please note that failure to appear could result in an arrest warrant being issued against you.

☒ OTHER: PAY RESTITUTION IN THE AMOUNT OF $13.99 to VCS FINANCE CENTER, ATTN: DIANA BOLLMAN,
1 JEFFERSON BARRACKS DRIVE, ST. LOUIS, MO 63125

IT IS FURTHER ORDERED that financial payments shall be made by CHECK or MONEY ORDER and will be subject to
late/delinquent charges imposed by the Court if not paid timely. If your conviction also involves a moving violation, an abstract
could be placed on your driving record for failure to pay. The check or money order must be made payable to:
“CLERK- U.S.D.C.” and SENT to the following address:

     CLERK, UNITED STATES DISTRICT COURT
     Eastern District of California- Sacramento
     501 I Street, Suite 4-200
     Sacramento, CA 95814

Your check or money order must indicate your name and case number shown above to ensure your account is credited for
payment received and that no late fees or warrants/abstracts are attached to your case for failure to pay.

D A T E D : 4/1/2019                                                                      /s/ Carolyn K. Delaney
                                                                                          Carolyn K. Delaney
                                                                                          United States Magistrate Judge
CRD Initials: jcs
